DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 7-8, 10-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. (US 2008/0023063).
	Regarding claims 1, 2, 6, and 19, Hayes discloses a photovoltaic module comprising, in the given order, a rigid protective front layer element (16 in Fig. 1; [0079] L2), a front encapsulation layer element (10 in Fig. 1; [0036] L1-2), a photovoltaic element (12 in Fig. 1; [0076]), a rear encapsulation layer element (14 in Fig. 1; [0034]), and a rigid protective back layer element (18 in Fig. 1; [0079] L2), wherein the front encapsulation layer comprises a polymer composition comprising: a polymer of ethylene containing an alkyl acrylate ([0037], [0043]) and a silane group ([0053]), wherein the polymer composition is not crosslinked ([0061]; additionally, Hayes does not disclose a silane condensation catalyst), wherein the rigid protective front layer element and the rigid protective back layer element are glass layer elements ([0079] L2).
	Hayes further discloses the polymer has a melt index of less than 35 g/10 min (according to ISO 1133 at 190°C and at a load of 2.16 kg) ([0044]).  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
	Additionally, with regard to the recitations "wherein the polymer (a) has a melt flow rate of less than 20 g/10 min (according to ISO 1133 at 190 °C and at a load of 2.16 kg)" and wherein "the polymer composition has a melt flow rate of 0.1 to 15 g/ 10 min, when measured according to ISO 1133 at 190 °C and at a load of 2.16 kg)", it is noted that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Additionally, a chemical composition and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
With regard to the recitation "the polymer (a) has melting temperature of from 78°C to 95°C"; the as-filed specification describes polymer (a) as a copolymer of ethylene (a1) with vinyl trimethoxysilane comonomer (page 13 lines 33 and 34 of as-filed specification) and Hayes discloses silane coupling agents including methoxysilanes in paragraph [0053].  When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Additionally, a chemical composition and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 3, modified Hayes discloses all the claim limitations as set forth above.  With regard to the recitation "the polymer composition has a Shear Thinning Index of 30 to 100", it is noted that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Additionally, a chemical composition and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Regarding claim 7, modified Hayes discloses all the claim limitations as set forth above. Hayes further discloses the silane compound is gamma-methacryloxypropyl methoxysilane ([0053]).
	Regarding claim 8, modified Hayes discloses all the claim limitations as set forth above. Hayes further discloses a copolymer of ethylene with methylacrylate comonomer ([0037], [0043]) and with vinyltris(beta-methoxyethoxy)silane and the like ([0053]).
	Regarding claim 10, modified Hayes discloses all the claim limitations as set forth above. Hayes further discloses both the front encapsulation element and the rear encapsulation element comprise the polymer composition ([0019]).
	Regarding claim 11, modified Hayes discloses all the claim limitations as set forth above. Hayes further discloses the front encapsulation element is a monolayer element which comprises the polymer composition (10 in Fig. 1; [0034]).
	Regarding claim 12, modified Hayes discloses all the claim limitations as set forth above. Hayes further discloses the rear encapsulation element is a monolayer element which comprises the polymer composition (14 in Fig. 1; [0034]).
	Regarding claim 20, modified Hayes discloses all the claim limitations as set forth above. Hayes further discloses the methylacrylate comonomer content in the copolymer of ethylene is between 0 and about 50 wt % ([0043]).  It would have been obvious to one of ordinary skill in the art at the time the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. (US 2008/0023063) as applied to claim 1 above, in view of Jung et al. (WO 2015/130101 A1 - see equivalent US 2016/0336469).
	Regarding claim 8, modified Hayes discloses all the claim limitations as set forth above.
	While Hayes does disclose a copolymer of ethylene with methylacrylate comonomer ([0037], [0043]) and with vinyltris(beta-methoxyethoxy)silane and the like ([0053]); Hayes does not explicitly disclose vinyl trimethoxysilane as the silane compound.
	Jung discloses an encapsulant layer for a solar module and further discloses modification of the ethylene copolymer with vinyltrimethoxy silane ([0134]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to consider vinyl trimethoxysilane as a suitable silane compound along with those listed in paragraph [0053] of Hayes, because as evidenced by Jung, the use of vinyl trimethoxysilane as a silane compound in an encapsulant of a solar module amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using vinyl trimethoxysilane as the silane compound in Hayes based on the teaching of Jung.
	Regarding claim 20, modified Hayes discloses all the claim limitations as set forth above. Hayes further discloses the methylacrylate comonomer content in the copolymer of ethylene is between 0 and about 50 wt % ([0043]).  It would have been obvious to one of ordinary skill in the art at the time the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Claims 1-3, 7-8, 10-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (WO 2015/130101 A1 - see equivalent US 2016/0336469) in view of Umemoto et al. (US 2014/0283900).
	Regarding claims 1, 2, and 19, Jung discloses a photovoltaic module comprising, in the given order, a rigid protective front layer element ([0109]), a front encapsulation layer element (221 - [0110]), a photovoltaic element ([0111]), a rear encapsulation layer element (222 - [0110]), and a rigid protective back layer element ([0116]), wherein the encapsulation layer elements comprise a polymer composition comprising a polymer of ethylene ([0015]) and which bears a silane compound ([0029]) which is copolymerized to the polymer of ethylene ([0015]), wherein the polymer composition is not crosslinked (Jung does not disclose crosslinking and does not disclose a silane condensation catalyst; [0027], [0121], [0134] disclose graft polymerization); wherein the rigid protective front layer is a glass layer ([0109]).
	While Jung does disclose a back sheet ([0113]), Jung does not explicitly disclose the back sheet contains a glass layer.
	Umemoto discloses a solar cell module and further discloses a back sheet containing a glass layer (abstract).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a glass layer, as disclosed by Umemoto, in the back sheet of Jung, because as evidenced by Umemoto, the use of a glass layer in the back sheet of a photovoltaic module amounts to the use of a known component/material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including a glass layer in the back sheet of Jung based on the teaching of Umemoto.
	With regard to the recitations "wherein the polymer (a) has a melt flow rate of less than 20 g/10 min (according to ISO 1133 at 190 °C and at a load of 2.16 kg)" and wherein "the polymer composition has a melt flow rate of 0.1 to 15 g/ 10 min, when measured according to ISO 1133 at 190 °C and at a load of 2.16 kg)", it is noted that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Additionally, a chemical composition and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
With regard to the recitation "the polymer (a) has melting temperature of from 78°C to 95°C"; the as-filed specification describes polymer (a) as a copolymer of ethylene (a1) with vinyl trimethoxysilane comonomer (page 13 lines 33 and 34 of as-filed specification) and Jung discloses vinyl trimethoxysilane in paragraph [0049]; and further discloses the higher the melting point of the heat resistant polymer resin, the more excellent the formability thereof ([0075]).  
As formability is a variable that can be modified by adjusting the melting point of the heat resistant polymer resin, the precise melting point of the polymer would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed melting point range cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the melting point of the heat resistant polymer resin in Jung to achieve the desired formability, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Regarding claim 3, modified Jung discloses all the claim limitations as set forth above.  With regard to the recitation "the polymer composition has a Shear Thinning Index of 30 to 100", it is noted that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Additionally, a chemical composition and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Regarding claim 7, modified Jung discloses all the claim limitations as set forth above.  Modified Jung further discloses the silane compound is vinyl trimethoxysilane (Jung - [0134]).
	Regarding claim 8, modified Jung discloses all the claim limitations as set forth above. Modified Jung further discloses wherein polymer (a) is a copolymer of ethylene with vinyl trimethoxysilane comonomer (Jung - [0134]).
	Regarding claim 10, modified Jung discloses all the claim limitations as set forth above.  Modified Jung further discloses both the front encapsulation element and the rear encapsulation element comprise the polymer composition (Jung - [0110]).
	Regarding claim 11, modified Jung discloses all the claim limitations as set forth above. Modified Jung further discloses the front encapsulation element is a monolayer element which comprises the polymer composition (Jung - [0110]).
	Regarding claim 12, modified Jung discloses all the claim limitations as set forth above. Modified Jung further discloses the rear encapsulation element is a monolayer element which comprises the polymer composition (Jung - [0110]).

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-8, 10-12, and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726